                                                                                               Molly M. Rezac
                                                                                           1   Nevada Bar No. 7435
                                                                                               molly.rezac@ogletreedeakins.com
                                                                                           2   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                               200 S. Virginia St., 8th Floor
                                                                                           3   Reno, NV 89501
                                                                                               Telephone: 775.440.2373
                                                                                           4
                                                                                               Robert F. Shaffer
                                                                                           5   robert.shaffer@finnegan.com
                                                                                               District of Columbia Bar No. 472423 (Admitted Pro Hac Vice)
                                                                                           6   James R. Barney
                                                                                               james.barney@finnegan.com
                                                                                           7   District of Columbia Bar No. 473732 (Admitted Pro Hac Vice)
                                                                                               Anthony D. Del Monaco
                                                                                           8   anthony.delmonaco@finnegan.com
                                                                                               District of Columbia Bar No. 978164 (Admitted Pro Hac Vice)
                                                                                           9   Abdul Ghani Saad Hamadi
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               ghani.hamadi@finnegan.com
                                                                                          10   District of Columbia Bar No. 1033362 (Admitted Pro Hac Vice
                                                                                               FINNEGAN, HENDERSON, FARABOW, GARRETT & DUNNER, LLP
                                                                                          11   901 New York Avenue, NW
                                                                                               Washington, DC 20001-4413
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          12   Telephone: 202.408.4000
                                                                                               Attorneys for Plaintiffs CG Technology Development, LLC;
                                                         Telephone: 702.369.6800




                                                                                          13
                                                           Las Vegas, NV 89169




                                                                                               Interactive Games Limited; and Interactive Games LLC
                                                            Wells Fargo Tower




                                                                                          14                                UNITED STATES DISTRICT COURT
                                                                                                                                 DISTRICT OF NEVADA
                                                                                          15
                                                                                                                                                         Case No.: 2:16-cv-00856-RCJ-GWF EJY
                                                                                          16      CG TECHNOLOGY DEVELOPMENT, LLC,
                                                                                                  INTERACTIVE GAMES LIMITED, and                         Member Case:
                                                                                          17      INTERACTIVE GAMES LLC                                  2:16-cv-00871-RCJ-GWF EJY
                                                                                          18                             Plaintiffs,                       STIPULATION AND ORDER FOR
                                                                                                                                                            AN EXTENSION OF TIME TO
                                                                                          19                     v.                                        RESPOND TO MOTION TO LIFT
                                                                                                                                                                     STAY
                                                                                          20      888 HOLDINGS, PLC,
                                                                                                                                                                     (FIRST REQUEST)
                                                                                          21                             Defendant.
                                                                                          22
                                                                                                      Pursuant to LR IA 6-1, LR IA 6-2 and LR 7-1, Plaintiffs CG Technology Development, LLC,
                                                                                          23
                                                                                               Interactive Games Limited and Interactive Games LLC (collectively, “Plaintiffs”) hereby request to
                                                                                          24
                                                                                               extend the time for Plaintiffs to respond to Defendant 888 Holdings, PLC’s Motion to Lift Stay (ECF
                                                                                          25
                                                                                               No. 179). Plaintiffs’ response to Defendant 888 Holdings, PLC’s Motion to Lift Stay is currently
                                                                                          26
                                                                                               due July 7, 2021. Plaintiffs are requesting up to and including July 21, 2021 to respond to the Motion
                                                                                          27
                                                                                               to Lift Stay. The extension is sought because, in addition to the intervening holiday, several of
                                                                                          28

                                                                                                                                                       C:\Users\tmarandola\Desktop\TRM Edits - 47706313_1.docx
                                                                                                 1   Plaintiffs’ attorneys are preparing for trial on another matter or are in the middle of several weeks of

                                                                                                 2   depositions. This is Plaintiffs’ first request for an extension of time to respond to the Motion to Lift

                                                                                                 3   Stay. Defendants 888 Holdings, PLC, Bwin.Party Digital Entertainment, PLC, Bwin.Party (USA),

                                                                                                 4   Inc., and Bwin.Party Entertainment (NJ), LLC do not oppose the requested relief, and stipulate to it.

                                                                                                 5          This Stipulation is made in good faith and is not intended for purposes of delay.

                                                                                                 6          DATED this 6th day of July, 2021.

                                                                                                 7   ARNOLD & PORTER KAYE SCHOLER LLP            OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                                                                                 P.C.
                                                                                                 8
                                                                                                     /s/ Evan M. Rothstein                       /s/ Molly M. Rezac
                                                                                                 9   Evan M. Rothstein                           Molly M. Rezac
                                                                                                     370 Seventeenth Street, Suite 4400
                                          P.C.




                                                                                                                                                 Nevada Bar No. 7435
                                                                                                10   Denver, CO 90202                            200 S. Virginia Street, 8th Floor
                                                                                                     Attorneys for Defendants Bwin.Party Digital
                               & Stewart,




                                                                                                11   Entertainment, PLC; Bwin.Party (USA), Inc.; Reno, NV 89501
                                   P.C.




                                                                                                     and Bwin.Party Entertainment (NJ), LLC
                                                                                      Parkway




                                                                                                                                                 FINNEGAN, HENDERSON, FARABOW, GARRETT &
                          Stewart,




                                                                                                12
                                                                                   Parkway




                                                                                                     DUANE MORRIS LLP                            DUNNER, LLP
                                                                          702.369.6800
                   Nash,&Smoak
                                                                               Hughes




                                                                                                13
                                                                                                13
                                                                               89169
                                                                              Tower


                                                                      702.369.6800
                                                                           Hughes




                                                                                                     /s/ Tyler R. Marandola
                                                                           89169




                                                                                                                                                      Robert F. Shaffer
                                                                          Tower




                                                                                                14
                                                                       Howard




                                                                                                14
                                                                       NV NV




                                                                                                     Tyler R. Marandola
                                                                       Fargo




                                                                                                                                                      James R. Barney
            Nash, Smoak
                                                                   Howard
                                                                    Vegas,




                                                                                                     30 S. 17th Street
                                                                    Fargo


                                                             Telephone:




                                                                                                15                                                    Anthony D. Del Monaco
                                                                 Wells

                                                                Vegas,
                                                                 3800




                                                                                                15   Philadelphia, PA 09103
                                                         Telephone:




                                                                                                                                                      Abdul Ghani Saad Hamadi
                                                            Las Las
                                                             Wells
          Deakins,
                                                             3800




                                                                                                     Attorneys for Defendant 888 Holdings PLC
                                                           1500,




                                                                                                16
                                                                                                16                                                    901 New York Avenue, NW
                                                       1500,




                                                                                                                                                      Washington, DC 20001-4413
                                                     Suite




                                                                                                     William M. Gantz
                                                                                                17                                                    Attorneys for Plaintiffs CG Technology
                                                 Suite
   Deakins,




                                                                                                17   100 High Street, Ste. 2400
Ogletree,




                                                                                                     Boston, MA 02110                                 Development, LLC, Interactive Games Limited,
                                                                                                18
                                                                                                18   Attorneys for Defendant 888 Holdings PLC         and Interactive Games LLC
                                                                                                19
                                                                                                19   Adam J. Pernsteiner
                                                                                                     LEWIS BRISGOIS BRISGAARD & SMITH, LLP
                                                                                                20
                                                                                                20   6385 South Rainbow Blvd., Suite 600
                                                                                                     Las Vegas, NV 89118
                                                                                                21
                                                                                                21   Attorneys for Defendant 888 Holdings PLC
                                                                                                22
                                                                                                22
                                                                                                                                                    ORDER
                                                                                                23
                                                                                                23
                                                                                                24
                                                                                                24          IT IS SO ORDERED.
                                                                                                                                                    ___________________________________________
                                                                                                25
                                                                                                25                                                  UNITED STATES JUDGE MAGISTRATE JUDGE
                                                                                                26
                                                                                                26
                                                                                                27                                                           July 6, 2021
                                                                                                                                                    DATED: ______________________________.
                                                                                                27
                                                                                                28
                                                                                                28
                                                                                                                                                        2
